EXHIBIT 1 JOINT FILING AGREEMENT This will confirm the agreement by and among all the undersigned that the Schedule 13G filed on or about this date and any amendments thereto with respect to the beneficial ownership by the undersigned of shares ofcommon stock, no par value, of Orion Energy Systems, Inc. is being filed on behalf of each of the undersigned in accordance with Rule 13d-1(k)(1).This agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated:February 13, 2013 GE VENTURES LLC By: /s/ Kelly Warrick Name: Kelly Warrick Title: Authorized Signatory GENERAL ELECTRIC COMPANY By: Barbara A. Lane Name: Barbara A. Lane Title: Attorney-in-Fact GE CAPITAL EQUITY INVESTMENTS, INC. By: /s/ Frank Ertl Name: Frank Ertl Title: Managing Director, Chief Financial Officer, and Treasurer GENERAL ELECTRIC CAPITAL CORPORATION By: /s/ Barbara A. Lane Name: Barbara A. Lane Title: Attorney-in-Fact Page 11
